Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/11/2022 has been entered. Prior 112(b) rejections have been overcome by amendments to the claims. The prior 112(b) rejections are withdrawn. Modified grounds of rejection presented are necessitated by amendment. 

Status of Claims
Claims 1-4 and 17 are amended. Claims 6-10, 12-16, and 18-20 are withdrawn. Claim 5 is canceled. Claims 1-4, 11 and 17 remain for examination, wherein claims 1 and 17 are the independent claims.

Claim Objections
Claim 1 is objected to because of the following informalities: In claim 1, “so as to have one or flat more surfaces” appears to be a typo, and that “so as to have one or more flat surfaces” would be an appropriate correction.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tatsumoto et al. (US-20070172380-A1, hereinafter Tatsumoto).
Regarding claim 1, Tatsumoto teaches a metal powder having high filling property and capable of realizing a high-density green compact, a green compact using the same, and a production method thereof ([0014]) which reads on the preamble of to be fused together in an additive process. Note that ‘fused’ taken to be defined by the plan meaning of the word means to be joined or blended to form a single entity.
Furthermore with regards to the limitation "to be fused together in an additive process to form a part" is a statement of intended use. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Applicant is directed to MPEP 2111.02.  
Tatsumoto further teaches the metal powder can be an approximate cube and that when filled the gap between metal powders can be greatly reduced and the filling property can be more enhanced ([0047]-[0048]) which reads on powder particles having one or more flat surfaces which engage with one another to facilitate fusing together, with identical three dimensional, non-spherical shape particles that can reside in an abutting relationship when fused together with no voids between them.
Regarding claim 2, Tatsumoto teaches metal powder can be an approximate cube ([0048]) which reads on the claim limitation.
Regarding claim 3, Tatsumoto teaches metal powder can be an approximate cube ([0048]) which reads on the claim limitation.
Regarding claim 4, Tatsumoto teaches metal powder can be an approximate cube ([0048]) which reads on the claim limitation.
Regarding claim 11, Tatsumoto teaches metal powder can be an approximate cube ([0048]), an approximate cube has the form of a cube shape which reads on the claim limitation.

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Armstrong (Pub. Date: 2012, Physical Properties & Structure of Cells, hereinafter Armstrong).
Regarding claim 1-4 and 11, Armstrong teaches physical properties and structure of cells (pg. 1, title), in particular grains of salt (pg. 16, title of section 5). Armstrong presents a microscopic view of three cuboidal grains of ordinary table salt (pg. 16, top figure) reproduced below.

    PNG
    media_image1.png
    670
    1418
    media_image1.png
    Greyscale

The cuboidal salt grains of Armstrong meet the limitations of the claims, in that they are powder particles of cubic square shape having uniform dimensions and three dimensional shape which are non-spherical are complementary in shape and can be abutted with no voids between them.   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsumoto.
Regarding claim 17, Tatsumoto teaches a metal powder having high filling property and capable of realizing a high-density green compact, a green compact using the same, and a production method thereof ([0014]) which reads on the preamble of to be fused together in an additive process. Note that ‘fused’ taken to be defined by the plan meaning of the word means to be joined or blended to form a single entity.
Furthermore with regards to the limitation "to be fused together in an additive process to form a part" is a statement of intended use. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Applicant is directed to MPEP 2111.02.  
Tatsumoto further teaches the metal powder can be a shape of an approximate cube, an approximate rectangular parallelepiped, an approximate triangular pyramid and approximate a quadrangular pyramid; and that when filled the gap between metal powders can be greatly reduced and the filling property can be more enhanced ([0047]-[0048]) which reads on two shapes of powder particles with identical three dimensional, non-spherical shapes being complementary in three dimensional shape to each other.
With regards to the limitation of “the first and second non-spherical shapes being at least partially complementary in three dimensional shape to each other such that each has a flat section, and the flat sections are of the same shape and dimensions to facilitate fusing together”, cubes and the base of the pyramids as taught by Tatsumoto have flat sections with the same shape and dimensions to facilitate fusing together, hence the ranges of shapes taught by Tatsumoto overlap those of the instantly claimed. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. Applicant is directed to MPEP §2144.05.
Tatsumoto does not explicitly teach using the different shapes at the same time having flat surfaces thereof partially abutted against one another in a layered configuration when fused together with no voids between them.
However, it is prima facie obvious to combine two powder shapes each of which is taught by the prior art to be useful for the same purpose, in order to form a third powder mixture of two shapes to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. Applicant is directed to MPEP 2144.06 (I).
Alternatively, it would be obvious to one of ordinary skill in the art at date of filing to have used two different shapes of Tatsumoto as a plurality of powder particles, thereby combining prior art elements according to known methods to yield predictable results as the shapes of Tatsumoto can be all used for reducing the gap between metal powders and the filling property is enhanced. Applicant is directed to MPEP 2143 (I)(A). 

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered and given appropriate weight. 
Applicant argues: “It will be appreciated that Tatsumoto involves metal particles which are intended to be pressed into a green body. The metal particles in Tatsumoto are not meant to be "fused" to one another in an AM process. The particles being claimed are for an additive manufacturing process, which is completely different from what the particles in Tatsumoto are intended for. Furthermore, there is nothing in Tatsumoto that suggests that the particles described therein are suited to be melted in an AM process. In view of this significant difference, reconsideration and withdrawn of the rejection under this section is respectfully requested.”

Note in this case that ‘fused’ taken to be defined by the plan meaning of the word means to be joined or blended to form a single entity.
Furthermore, with regards to the limitation "to be fused together in an additive process to form a part" is a statement of intended use. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Applicant is directed to MPEP 2111.02.  
In this case, the claims are to a plurality of powder particles. Given a broadest reasonable interpretation, an AM process is a material joining process, whereby a product can be directly fabricated from its 3D model, usually layer upon layer. To be “fused in an AM process” does not limit the powder to a material that is melted in an AM process. Hence the powders of Tatsumoto read on the current claims and the rejection stands.  

Applicant argues: “As the Examiner has noted in the Office Action, Armstrong discloses particles of salt, which also are clearly not suitable to be fused in an AM manufacturing application.”

In response:   The argument is not commensurate in scope with what is claimed. What is instantly claimed is a plurality of powder particles. Additive manufacturing can be conducted with food products. The current claims are limited in the scope of the material that the plurality of powder particles can be made of. Hence the salt of Armstrong reads on the current claims and the rejection stands.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734